Citation Nr: 0843116	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-38 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel












INTRODUCTION

The veteran had active service from March 1975 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  There is no evidence of hearing loss in active service.  

2.  The veteran's hearing loss is not due to any incident of 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the veteran dated in October 2005, January 2007, and 
February 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds; 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
addition, neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, or have otherwise suggested the presence of any error 
or deficiency in the accomplishment of the duty to notify or 
duty to assist.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that VA's duty to notify 
and duty to assist have been satisfied and will proceed to 
the merits of the veteran's appeal.  

The veteran claims that his current bilateral hearing loss is 
due to in service acoustic trauma from his duties as a 
tractor operator on a flight line in close proximity to 
aircraft landing and taking off.
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records show that at the veteran's entrance 
examination in January 1975 pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
10
5
5

25

In May 1977, at the veteran's separation examination pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
20
15
10
20
20

At a VA audiological evaluation in October 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No 
response
No 
response
No 
response 
No 
response
No 
response
LEFT
75
80
85
-
90

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear and noted that there was no hearing 
at all in the right ear.

At a VA audiological evaluation in November 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
60
65
70
75
75

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 88 percent in the left ear.  
After noting that the entire file had been reviewed the 
examiner determined that the hearing loss was not due to 
noise exposure during service.  The examiner reasoned that 
neither the entrance nor separation exams during service 
indicated normal hearing in both ears.

The claims file also includes statements for several private 
practitioners including a statement from Angela Morris, 
Au.D., dated November 2007, statements from Albert Speach, 
M.D. from January 2007, and from James West, M.D. dated May 
2006.

Dr. Speach opined that the veteran's hearing loss was 
"probably related to" exposure to aircraft noise during 
military service.  No further explanation was offered nor was 
there any indication that Dr. Speech had reviewed the 
veteran's service medical records.

Dr. West indicated his opinion that the veterans hearing loss 
was "probably related to" military service.  No further 
explanation was offered nor was there any indication that Dr. 
West had reviewed the veteran's service medical records.

Dr. Morris indicated that given the history reported by the 
veteran, including the results of an MRI, the veteran's 
hearing loss was as likely as not due to the time spent in 
military service.

In the VA Form 9 dated December 2007 the veteran argues that 
the medical opinions of Dr. Speach and Dr. West were not 
given adequate consideration.  Furthermore, the veteran 
contends that the VA examiner in November 2005 did not weigh 
the hearing loss the veteran claims is apparent in the 
separation examination.

The veteran was afforded a review of the conflicting medical 
evidence in April 2008.  The examiners reviewed the entire 
claim file including all available private and service 
medical records.  Based on this review the examiners 
determined that the veteran's hearing loss was not due to 
noise exposure while on active service.  

The examiners noted that the veteran wore hearing protection 
while in active service and was monitored for hearing 
conservation.  They stated that the normal test/re-test 
reliability for hearing examinations is 10dB.  Though the 
veteran's separation examination showed higher decibel levels 
for all but one category, all of the variation was within 
this reliability range.  The sole exception was the right ear 
at 2000 hertz which increased by 15dB.  They further stated 
that all of the measurements, including the right ear at 2000 
hertz, were within normal hearing limits and did not indicate 
hearing loss.

In regard to the private medical opinions the April 2008 
examiners noted that there is no evidence that any of the 
private practitioners had reviewed the veteran's service 
medical records.

Based on the foregoing evidence the examiners determined that 
the veteran's hearing loss was not due to noise exposure 
while in active service.

In this case, as indicated, there is medical evidence both 
for and against the veteran's claim.  It is therefore the 
responsibility of the Board to weigh this evidence so as to 
reach a determination on the veteran's claim.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  However, the 
Board may favor the opinion of one medical professional over 
that of another so long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995)  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner has 
not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "might be" some relationship 
with, symptomatology in service made the opinion too 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran had received regular 
treatment from a physician or other doctor was certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, the evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based on this record, the Board finds that the medical 
evidence is against the veteran's claims for service 
connection.   The Board notes that the medical opinions which 
held that the veteran's hearing loss is related to his active 
serve do not indicate that they had reviewed his service 
medical records whereas the opinions holding that the 
disability was not related to service had reviewed the 
complete files.  

Furthermore, the veteran separated from service in 1977; 
however, medical records indicating treatment for hearing 
loss only date to 2005.  This gap is considered negative 
evidence of a nexus between active service and the present 
disability.

In summary, the Board finds that there is no evidence of 
hearing loss in service and no competent evidence of 
sensorineural hearing loss to a compensable degree within one 
year following his discharge from service.  Further, the 
greater weight of the evidence is against finding a nexus 
between the veteran's current bilateral hearing loss 
disability and service or any incident of service, including 
exposure to noise.  The Board therefore concludes that the 
preponderance of the evidence is against the claim, and 
service connection for a bilateral hearing loss disability is 
not warranted on a direct or presumptive basis.  

As the preponderance of the evidence is against the hearing 
loss service connection claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.   


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


